



{80155736:3}    
FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this "Amendment") made as of the 1st day of
October, 2016 by and between CIP II/AR BRIDGEWATER HOLDINGS LLC, a Delaware
limited liability company ("Landlord") and INSMED INCORPORATED, a Virginia
corporation ("Tenant").


BACKGROUND


By that certain lease dated as of July 1, 2016 (the "Lease") Landlord leased to
Tenant the entire lower level of the Building L (the "Building") containing
approximately 13,274 rentable square feet (the “Original Premises”) located in
the Township of Bridgewater, Somerset County, New Jersey within the Research and
Development project commonly known as the New Jersey Center of Excellence at
Bridgewater (the "Project").
Landlord and Tenant now desire to amend the Lease as hereinafter provided


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties, intending to be legally bound, agree as follows:


1. Any capitalized term not defined herein and defined in the Lease, is used
herein with the meaning set forth in the Lease.


2. Subject to and in accordance with the terms and conditions of the Lease and
this Amendment, effective as of the date hereof (the "Effective Date") the Lease
is hereby amended as follows:


(a)    Landlord hereby leases to Tenant and Tenant hereby hires from Landlord,
that portion of Building K consisting of approximately 1,037 rentable square
feet of additional space (as shown on Exhibit "A" annexed hereto and made a part
hereof, and being hereinafter referred to as the "Storage Space"). As of the
Effective Date, the term “Premises” as used throughout the Lease shall be deemed
amended to include both the Original Premises and the Storage Space for all
purposes under the Lease, such that from and after the Effective Date the
Premises shall be deemed to be 14,311 rentable square for all purposes of the
Lease.
(b)     Tenant shall use the Storage Space for storage of Tenant’s raw
materials, chemicals, lab samples, empty drums and other personal property used
by Tenant from time to time in connection with the conduct of Tenant’s business
in the Original Premises and for no other purposes.


(c) On the Effective Date, Tenant shall accept the Storage Space in its then
"as-is" condition, and Tenant acknowledges that Landlord has no obligation under
the provisions of this Amendment to perform any Landlord’s Base Building Work or
make any repairs or perform any other work to prepare the Storage Space for
Tenant’s use, except for the work performed by Landlord in the Storage Space as
set forth on Exhibit “B” annexed hereto and made a part hereof (the “Storage
Space Work”). If Tenant wants to perform any Alterations in and to the Storage
Space, if any, such Alterations shall be subject in all respects to the terms of
the Lease, including without limitation, the provisions of Section 22.
(d)     Landlord and Tenant acknowledge and agree that as of Effective Date; (i)
the amount of the Construction Credit set forth in Paragraph B(1) in Exhibit M
of the Lease is increased from $66,370.00 to $71,555.00, (ii) Landlord has
substantially completed the Initial Tenant Improvements Work and the Storage
Space Work, (iii) Landlord has paid the entire Construction Credit ($71,555.00)
collectively for the performance and completion of the Initial Tenant
Improvements Work and the Storage Space Work, and (iv) Landlord has satisfied
all of its obligations under the Lease to prepare the Original Premises and the
Storage





--------------------------------------------------------------------------------





Space for Tenant’s use and occupancy.
(e) From and after the Effective Date, the Base Rent table in Section 3(a) of
the Lease shall be deleted and the following Base Rent table inserted in lieu
thereof:
Period
Annual Rent PSF
Annual Base Rent
Monthly Base Rent
Year 1*
$29.00
$415,019.00
$34,584.92
Year 2
$29.87
$427,469.57
$35,622.46
Year 3
$30.77
$440,349.47
$36,695.79
Year 4
$31.69
$453,515.59
$37,792.97
Year 5
$32.64
$467,111.04
$38,925.92
Year 6**
$33.62
$481,135.82
$40,094.65

*Base Rent to be abated for the first three (3) months.
**Year 6 represents only three (3) months of the year.


(f)    From and after the Effective Date, the Common Expense Rent table in
Section 5(a) of the Lease shall be deleted and the following Common Expense Rent
table inserted in lieu thereof:




Period
Annual Operating Expenses PSF*
Annual Expense Reimbursement
Monthly Expense Reimbursement
Year 1
$14.00
$0.00
$0.00
Year 2
$14.42
$6,010.62
$500.89
Year 3
$14.85
$12,164.35
$1,013.70
Year 4
$15.30
$18,604.30
$1,550.36
Year 5
$15.76
$25,187.36
$2,098.95
Year 6
$16.23
$31,913.53
$2,659.46

*Annual Operating Expenses includes common area maintenance, central utility
plant operations, and direct utilities.


(g)    The second sentence in Section 5(c) of the Lease shall be deleted and the
following sentences inserted in lieu thereof:


“For purposes of the Section 5(c), Tenant’s proportionate share shall mean a
fraction (i) the numerator of which is the total rentable square footage of the
Original Premises, as same may change from time to time during the Term and the
denominator of which shall be the total rentable square footage of the Building
L with respect to the Original Premises, and (ii) the numerator of which is the
total rentable square footage of the Storage Space, as same may change from time
to time during the Term and the denominator of which shall be the total rentable
square footage of the Building K with respect to the Storage Space.”







--------------------------------------------------------------------------------





3. Landlord and Tenant represent and warrant to each other that they have dealt
and negotiated solely and only with Jones Lang LaSalle for this Amendment and
with no other broker. Landlord shall pay Jones Lang LaSalle a brokerage
commission pursuant to a separate agreement. Landlord and Tenant hereby agree to
indemnify, defend and hold the other harmless from and against any and all
claims, suits, damages, liabilities, counsel fees, costs, expenses, orders and
judgments imposed upon, incurred by or asserted against Landlord or Tenant by
reason of the actions or inactions of the indemnifying party.
4. Landlord and Tenant each hereby ratify and confirm its obligations under the
Lease, and represent and warrant to the other party that it has no defenses
thereto. Additionally, Tenant further confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, and (b) Tenant has no claims, counterclaims, set-offs or defenses
against Landlord arising out of the Lease or in any way relating thereto or
arising out of any other transaction between Landlord and Tenant.
5.    Except as modified hereby, the Lease shall remain in full effect and this
Amendment shall be binding upon Landlord and Tenant and their respective
successors and assigns. If any inconsistency exists or arises between the terms
of this Amendment and the terms of the Lease, the terms of this Amendment shall
prevail. This Amendment shall be governed by the laws of the State of New
Jersey.


1.This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, and all of such counterparts shall constitute one
document. To facilitate execution of this Amendment, the parties hereto may
execute and exchange, by electronic mail PDF, counterparts of the signature
pages. Signature pages may be detached from the counterparts and attached to a
single copy of this Amendment to physically form one document.


2.This Amendment may not be changed orally and shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, permitted
assigns and legal representatives.


3.If any provisions of this Amendment shall be held invalid or unenforceable
according to law, the remaining provisions herein shall not be affected thereby
and shall continue in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


CIP II/AR BRIDGEWATER HOLDINGS LLC,
a Delaware limited liability company




By: CIP II/AR Bridgewater LLC,
a Delaware limited liability company,
its sole Member


By: AR at Bridgewater LLC,
a New Jersey limited liability company,
its Administrative Manager


By: ACP Land Holdings, LLC,
a New Jersey limited liability company,
its sole Member







--------------------------------------------------------------------------------





By: Padco Management, Inc.,
a New Jersey corporation,
its Managing Member


By: /s/ Kurt Padavano
Name: Kurt Padavano
Title: Senior Vice President
1





INSMED INCORPORATED


By: /s/ S. Nicole Schaeffer
Name: S. Nicole Schaeffer
Title: SVP, Human Resources & Corporate Services































--------------------------------------------------------------------------------







EXHIBIT “A”


STORAGE SPACE







--------------------------------------------------------------------------------





exhibit102image.jpg [exhibit102image.jpg]











--------------------------------------------------------------------------------







EXHIBIT “B”


STORAGE SPACE WORK


Paint
4” Vinyl Cove Base
Wax floors
Lighting
Ceiling tiles





